  Case: 1:15-cv-00568-MRB Doc #: 156 Filed: 04/21/20 Page: 1 of 1 PAGEID #: 3122




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 PLANNED PARENTHOOD SOUTHWEST                         :
 OHIO REGION, et al.,                                 :
                                                      :
                  Plaintiffs,                         : Case No. 1:15-CV-568
                                                      :
                      v.                              : Judge Michael R. Barrett
                                                      :
 RICHARD HODGES,                                      :
 In his official capacity as the Director             :
 of the Ohio Department of Health,                    :
                                                      :
                 Defendant.                           :



                                  CALENDAR ORDER


       Due to current social distancing guidelines in response to the COVID-19 pandemic,

the Parties have rescheduled depositions that were set to take place on April 24, 2020. The

Parties proposed an amended scheduling order. (Doc. 155).


        For good cause shown, it is hereby ORDERED that the Court’s Amended Calendar Order
in this matter is further AMENDED to reflect that the case shall proceed as follows:

           x   Fact Discovery Cutoff—August 5, 2020

           x   Parties’ Initial Disclosure of Experts and Reports—September 3, 2020

           x   Parties’ Exchange Expert Rebuttal Reports—November 2, 2020

           x   Expert Discovery Cutoff—January 25, 2021

           x   Motions for Summary Judgment—April 5, 2021


 IT IS SO ORDERED.                                    _/s Michael R. Barrett_______
                                                      Michael R. Barrett,
                                                      Judge United States District Court
